Title: James Madison to Martin Van Buren, 11 April 1828
From: Madison, James
To: Van Buren, Martin


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 April 11. 1828
                            
                        
                        
                        J. Madison has received the copy of the "Observations on the proposed amendment of Mr. Foot", with which Mr.
                            Van Buren has favored him. Tho’ not according with some of the views applied to the occasion, he is fully sensible of the
                            ability and advantage with which all of them are presented.
                        J. M begs Mr. Van Buren to be assured of his great esteem, and to accept a return of his best wishes, in
                            which Mrs Madison desires that she may be joined.
                        
                            
                                
                            
                        
                    